OPINION — AG — THIS OPINION DEFINES WHO CAN REQUEST A ATTORNEY GENERAL OPINION — THEY MUST REQUEST ONLY "UPON MATTERS IN WHICH THEY ARE OFFICIALLY INTERESTED", HOWEVER, THEY DID REPLY "YOU ARE ADVISED THAT SINCE 74 O.S. 1961 18 [74-18](B)(E) PROHIBITS THE ATTORNEY GENERAL FROM GIVING OPINIONS TO STATE OFFICERS EXCEPT AS CITE ABOVE." THE BOARD OF TRUSTEES OF THE TOWN YOU HAVE IN MIND, AFTER IT HAD PLACED "THE EXCLUSIVE MANAGEMENT AND CONTROL OF SAID HOSPITAL UNDER A BOARD OF CONTROL OF FIVE MEMBERS", AS PROVIDED IN 11 O.S. 1961 544.2 [11-544.2], AND AFTER SAID BOARD OF CONTROL HAD ORGANIZED AND TAKEN OVER THE "MANAGEMENT AND CONTROL" OF SAID HOSPITAL, WITHOUT BEING DIRECTED TO DO SO BY THE COURT OF COMPETENT JURISDICTION AND WITHOUT STATUTORY OR CONSTITUTIONAL AUTHORITY, TOOK OVER "THE OPERATIONS" OF SAID HOSPITAL AND PAID THE COSTS THEREOF "OUT OF THE GENERAL FUND" OF THE TOWN, AND SINCE, AS AFORESAID, YOUR THREE QUESTIONS ARE APPARENTLY BASED OR PREDICATED UPON SAID UNAUTHORIZED ACTION. CITE: 74 O.S. 1961 212 [74-212], 11 O.S. 1961 544.2 [11-544.2] (FRED HANSEN) KEY WORDS: ABOLISHING A HOSPITAL BOARD OF CONTROL, CLAIMS AGAINST HOSPITAL, PAYMENT OUT OF GENERAL FUND